UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 7) PAMPA ENERGÍA S.A. (Name of Issuer) Common Shares, par value Ps.1.00 (the “Pampa Shares”) American Depositary Shares, each representing 25 Pampa Shares (the “Pampa ADSs”) (Title of Class of Securities) 697660207* (CUSIP Number) Diego Martín Salaverri Maipú 1 C1084ABA, City of Buenos Aires Argentina +54-11-4344-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 21, 2017 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * This CUSIP number applies to the Pampa ADSs, each representing 25 Pampa Shares, par value Ps.1.00. No CUSIP number exists for the underlying Pampa Shares since such shares are not traded in the United States. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) (Page 1 of 10 Pages) CUSIP No. 697660207 13D/A Page 2 of 2 Pages 1. Names of Reporting Persons: Grupo Mtres S.A. 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ¨ 3. SEC Use Only: 4. Source of Funds: WC, AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): ¨ 6. Citizenship or Place of Organization: Uruguay Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: -0- 8. Shared Voting Power: 34,754,750 9. Sole Dispositive Power: -0- 10. Shared Dispositive Power: 34,754,750 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 34,754,750 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares: ¨ 13. Percent of Class Represented by Amount in Row (11): 1.89% 14. Type of Reporting Person: HC CUSIP No. 697660207 13D/A Page 3 of 11 Pages 1. Names of Reporting Persons: Tres Emes Ltd. 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ¨ 3. SEC Use Only: 4. Source of Funds: AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): ¨ 6. Citizenship or Place of Organization: Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: -0- 8. Shared Voting Power: 34,754,750 9. Sole Dispositive Power: -0- 10. Shared Dispositive Power: 34,754,750 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 34,754,750 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares: ¨ 13. Percent of Class Represented by Amount in Row (11): 1.89% 14. Type of Reporting Person: HC CUSIP No. 697660207 13D/A Page 4 of 11 Pages 1. Names of Reporting Persons: Emes Inversora S.A. 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ¨ 3. SEC Use Only: 4. Source of Funds: AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): ¨ 6. Citizenship or Place of Organization: Argentina Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: -0- 8. Shared Voting Power: 34,754,750 9. Sole Dispositive Power: -0- 10. Shared Dispositive Power: 34,754,750 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 34,754,750 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares: ¨ 13. Percent of Class Represented by Amount in Row (11): 1.89% 14. Type of Reporting Person: HC CUSIP No. 697660207 13D/A Page 5 of 11 Pages 1. Names of Reporting Persons: Mindlin Warrants S.A. 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ¨ 3. SEC Use Only: 4. Source of Funds: AF, WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): ¨ 6. Citizenship or Place of Organization: Uruguay Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power: 186,221,675 8. Shared Voting Power: -0- 9. Sole Dispositive Power: 186,221,675 10. Shared Dispositive Power: -0- 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 186,221,675 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares: ¨ 13. Percent of Class Represented by Amount in Row (11): 10.14% 14. Type of Reporting Person: HC CUSIP No. 697660207 13D/A Page 6 of 11 Pages 1. Names of Reporting Persons: Marcos Marcelo Mindlin 2. Check the Appropriate Box if a Member of a Group (a) ¨ (b) ¨ 3. SEC Use Only: 4. Source of Funds: AF, PF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): ¨ 6. Citizenship or Place of Organization: Argentina Number of Shares Beneficially Owned by Each Reporting
